TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00415-CR



                                 Christopher Ross, Appellant

                                                v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 004138, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Christopher Fitzpatrick Ross seeks to appeal from a judgment of conviction for

driving while intoxicated. The trial court has certified that Ross waived the right of appeal. See

Tex. R. App. P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The

appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                             ____________________________________________

                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 22, 2007

Do Not Publish